DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter

This communication is in response to applicant’s response to a Non-Final Office Action submitted on March 01, 2022.

Examiner’s Note:
This Examiner’s Amendment is to correct improper dependency of dependent claims 3 and 13 on canceled claims 2 and 12 respectively.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS

3. (Currently Amended)	The safety monitoring apparatus of claim 1, 
wherein the magnetic field sensor comprises a Hall-effect sensor.
13. (Currently Amended)	 The safety monitoring apparatus of claim 11,
wherein the magnetic field sensor comprises a Hall-effect sensor.

END AMENDMENT

Reason for Allowance

Claims 1, 3-11 and 13-20 are allowable.

The following is an examiner’s statement of reasons for allowance:

Claims 1, 3-11 and 13-20 are allowed for the same reason/s as indicated allowable in the Non-Final Office Action mailed on December 09, 2021, applicant’s amendment and arguments submitted on March 01, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cited arts are to show the state of art.

No. 2013/0076515 A1 of Flynt et al, discloses apparatus for monitoring compliance with the 100% tied off rule for climbers using personal fall protection equipment. The personal fall protection monitoring system includes a remote monitoring module that monitors multiple harness systems. Each harness system includes sensors that detect various conditions associated with the harness, such as falling, the harness buckled properly, and the lanyards deployed properly. The system includes a harness module that monitors the sensors and indicates an alarm condition to the climber and to the remote monitoring module. The harness module includes a transmitter that communicates with the remote monitoring module. The remote monitoring module communicates with multiple harness systems to indicate and log the status of each harness system.

U.S. Publication No. 2015/0265860 A1 of Kennedy et al, discloses a safety system includes a load detection sensor retrofitable on a safety hook, a transmitter arranged to convey a load status signal, processing means for analyzing the load status signal, a receiver for receiving the load status signal and being operably connected to the processing means, warning means arranged to generate notifications, and a power source for providing energy to the transmitter, the receiver, and the processing means. The load detection sensor is arranged to generate a load status signal which is sent by the transmitter to the receiver and then analyzed by the processing means so that when the load status signal indicates that a load is undetected or that the safety hook is connected, the warning means are either inactive or generate a first notification but 

U.S. Publication No. 2015/0276521 A1 of Moore, JR. et al, discloses a safety harness monitoring and alerting system that includes the ability to verify and track harness mount point safety--where persons or objects may be safely "clipped in"--by monitoring weight, height, and/or other mechanical and environmental factors such as wind and temperature, and reporting on such monitoring such as by sending monitoring information back to a central tracking authority via wireless signals including a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.

U.S. Publication No. 2016/0354621 A1 of Moore, JR. et al, discloses a safety harnesses for accident prevention including a computer program product, system and/or method which performs the following actions (not necessarily in the following order and not necessarily in serial sequence): (i) receives machine-readable information about an anchor point; (ii) determines, based at least in part on an analysis of the machine-readable information about the anchor point, if connecting a load to the anchor point would be safe; and (iii) reports the results of this determination to a user.

No. 2017/0193799 A1 of Holub, discloses a fall protection monitoring system comprising motion sensors on safety hooks and on a safety harness. The system includes an electronic module which monitors the motion sensors and sounds an alarm when the movements of the safety hooks and the safety harness indicate that the safety hooks are not attached to anchorages while the person is climbing or moving around on an elevated structure. The electronic monitor module also logs the movements of the safety hooks and the safety harness for retrieval at a later time by the climber's supervisor, employer, or other interested persons.

U.S. Publication No. 2019/0269949 A1 of Kennedy et al, discloses a safety system includes (a) a rope or lanyard; (b) a safety hook attached to the rope or lanyard; (c) a load detection sensor retrofit to the hook without altering the structural integrity of the hook; and (d) a transmitter arranged to convey a load status signal.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562. The examiner can normally be reached Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/SISAY YACOB/						March 12, 2022           Primary Examiner, Art Unit 2685